Per Curiam. Appellant Alfred James Miller through his counsel, Frank E. Shaw, moves to file a belated brief. The record in this case shows that counsel Shaw moved on February 27, 1995, to be relieved as counsel or, in the alternative, for an extension of time to file his brief. The motion to be relieved was denied, and the due date for appellant’s brief was set for March 29, 1995. Appellant tendered his brief approximately two months late on May 26, 1995. Counsel Shaw states in his motion to file a belated brief that it was due on April 28, 1995, and that he did not meet the deadline due to hospitalization and medical infirmities. But, again, the record in the Supreme Court Clerk’s office shows that the brief was due on March 29, 1995.  The motion for belated brief is granted. A copy of this opinion will be sent to the Committee on Professional Conduct.